Citation Nr: 1015282	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an earlier effective date for grant of 
service connection for bilateral hearing loss.

2.  Entitlement to an earlier effective date for the grant of 
service connection for tinnitus.

3.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.

4.  Entitlement to service connection for mastoiditis (head 
pain, earache, face pain, fever), to include as secondary to 
service-connected tinnitus and hearing loss.

5.  Entitlement to service connection for malaise (feeling 
weak and ill), to include as secondary to service connected 
tinnitus and hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 
1984, with additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions mailed in June 2007 and July 
2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which in pertinent part, 
denied the claims for earlier effective dates for the grant 
of service connection for bilateral hearing loss and tinnitus 
and denied service connection for mastoiditis and malaise.  
The Board also notes that the June 2007 rating decision was 
issued by the St. Louis, Missouri, RO after the claims file 
was temporarily brokered to that RO.  

In April 2009 the Veteran submitted a brief statement 
indicating he wished to "cancel" his appeal dated March 2, 
2009.  The only document bearing the March 2, 2009, date was 
another statement by the Veteran discussing his arguments 
regarding all the issues on appeal.  As the intent of this 
April 2009 statement is unclear, the Board will proceed with 
the processing of the Veteran's claims.    

In several statements, the Veteran appears to raise the 
issues of CUE (clear and unmistakable error) in a prior or 
prior RO determinations (see June 2008 statement following 
substantive appeal); entitlement to Individual 
Unemployability (see April 2007 statement); entitlement to 
service connection for "chemical exposure" (see April 2007 
statement); entitlement to special monthly compensation (see 
January 2008 statement); and entitlement to service 
connection for vertigo/imbalance (see deferral, July 2008 
rating decision).  However, these matters have not been 
clarified or adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon a complete review of the claims file, the Board notes 
that the Veteran's service treatment records were not 
available for review for either of the rating decisions, June 
1994 and June 2007, that considered the issues of service 
connection for the Veteran's bilateral hearing loss and 
tinnitus.  A memorandum in the claims file noted in December 
2007 that the service treatment records were still not in the 
claims file, though a statement of the case mailed in June 
2008, regarding the issues of service connection of 
mastoiditis and malaise, listed the service treatment records 
among the evidence considered for those issues.  See 
38 C.F.R. § 156(c)(1).

38 C.F.R. § 156 (c) Service department records.

(1) Notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section. Such records include, but are not limited to: (i) 
Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.

(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.

(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.

(4) A retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department must be 
supported adequately by medical evidence. Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.  

There is no indication in the claims file that the RO 
reconsidered the Veteran's earlier effective date claims for 
his bilateral hearing loss and tinnitus disabilities, or his 
raised issue of entitlement to an increased initial rating 
for his bilateral hearing loss after the service treatment 
records were added to the claims file.  

As well, in June 2008 the Veteran was afforded a VA ear 
disease examination regarding his service connection claims 
for mastoiditis, malaise, and vertigo/imbalance.  The 
examiner indicates that the claims file and the Veteran's 
computerized medical record were reviewed.  As discussed 
above, it remains unclear to the Board when the Veteran's 
service treatment records arrived at the RO and when they 
were included into the claim's file; therefore, it is unclear 
whether these service treatment records were in the c-file as 
reviewed by that examiner.  The examiner does not cite to any 
particular service treatment record in her report, only 
repeating the Veteran's subjective complaints and his memory 
of his symptoms.  The examiner does not specifically refer to 
any of the Veteran's VA treatment records, despite the 
Veteran's complaint and treatment for dizziness following an 
assault in July 2002.  See VA treatment records July through 
November 2002.  Finally, the examiner arrived at an apparent 
medical diagnosis of Meniere's syndrome by invoking the legal 
standard of "it is as likely as not."  The Board finds that 
this examination is legally insufficient and another 
examination is required.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

As the Veteran himself indicated the Social Security 
Administration had awarded him "total benefits" because of 
his service connected disabilities, the determination letter 
of such a Social Security disability benefits award and the 
underlying medical evidence should be obtained and added to 
the record.  See Veteran's April 2007 statement. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration to determine whether the 
Veteran is in receipt disability benefits; 
if so, obtain a copy of the determination 
letter and all underlying medical 
documentation.  Document any negative 
replies for the record and so inform the 
Veteran.

2.  Reconsider the matters of entitlement 
to an earlier effective date for the grant 
of service connection for bilateral 
hearing disability and tinnitus, after a 
review of the Veteran's service treatment 
records, spanning his 1981 to 1984 active 
service and containing a 1987 reserve 
physical examination.    

3.  Then, afford the Veteran an 
appropriate VA examination for his claims 
seeking service connection for 
mastoiditis, vertigo/imbalance, and 
"malaise", claimed as secondary to his 
bilateral hearing loss and tinnitus.  The 
examiner is asked to determine the nature 
and etiology of any mastoiditis, malaise, 
and/or vertigo/imbalance disorders that 
may be present.  

a.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records spanning 1981 to 1984, 
to include a 1987 examination, and to 
identify all current audiological 
disorders.  

b.  The Board notes the Veteran was 
treated at the VA medical facility from 
July 2002 to November 2002 for dizziness 
status post an assault; he complained of 
occasional fatigue in December 2005; and 
in April 2006 thereafter he complained of 
lightheadedness and what were called 
"panic attacks."  The examiner is 
specifically asked to comment on these 
complaints and treatment reports.  

c.  Also with respect to the mastoiditis, 
malaise, and vertigo/imbalance claims, the 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner should discuss the nature and 
extent of any hearing or ear disorder, if 
present, and then, based on examination 
results and a review of the claims folder,  
address whether it is at least as likely 
as not (i.e., to a degree of probability 
of 50 percent or more) that the first 
clinical manifestations of any current 
hearing or ear disorder had its onset 
during active service between 1981 and 
1984 or is in any way related to any event 
of active service.  The rationale for each 
opinion expressed must also be provided.

d.  If it is determined that the claimed 
mastoiditis, malaise, and /or 
vertigo/imbalance disorders were not 
incurred in service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
demonstrated non-service-connected hearing 
or ear disorder has been aggravated by any 
service-connected hearing disorder 
(bilateral sensorineural hearing loss and 
tinnitus).  

e.  If such aggravation is found, the 
examiner should provide an estimate of the 
degree of hearing or ear disability over and 
above the degree of disability that would 
exist without the aggravation caused by the 
Veteran's service-connected disabilities, 
e.g., is the degree of increased 
symptomatology 10 percent, 20 percent, etc., 
above the baseline symptomatology after the 
effects of the service-connected disability 
are first considered.  The increment should 
be identified and defined in terms of actual 
reported findings on examination.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

f.  The physician should also indicate the 
effect the service-connected bilateral 
hearing loss disability has, if any, on 
the Veteran's current level of 
occupational impairment.  Specifically, 
the examiner should render an opinion as 
to whether any service-connected 
disability alone causes marked 
interference with employment, or the need 
for frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence. 

	     4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate both the service connection 
claims and increased rating claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

